The opinion of the court was ■ delivered by
Watkins, J.
The defendant appeals from a judgment rendered !by the judge of the First Recorder’s Oourt of the parish of Orleans, sentencing him to pay a fine of five dollars, or suffer imprisonment •of ten days, in the parish prison, having been found guilty of violating Ordinance No. 7012, O. S., relative to opening a barroom without previously obtaining permission from the City Council.
In the lower court, the defendant filed the following demurrer to the complaint preferred against him, viz.:
“That while he admits having opened his barroom without a permit from the City Council, he denies that he sold any liquors in violation of the prohibition of said ordinance.
“ That said Ordinance No. 7012, C. S., by virtue of which he was ■arrested, is null and void and unconstitutional in that it violates Section one of the Fourteenth Amendment of the Constitution of the United States, and Article one of the Bill of Rights of the Constitution of this State, in depriving him of the liberty of carrying' on a legitimate business sanctioned by law; and further, that said ordinance is illegal, null and void, because it is arbitrary, not general or uniform in its operation, discriminates against persons and otherwise ■divests the City Council of its discretionary and legitimate authority.”
The judge overruled the demurrer on the ground that “ the courts have already decided that this city has a right to regulate its own police affairs, and this (case) comes under its police regulations.”
On the trial of the case the testimony disclosed that the defendant had opened his barroom without having obtained a permit from the ■City Council, as he was desirous of making a test case of it. That when the officer visited the premises he found his door closed, and upon it being opened, “ there was a crowd of men found drinking -beer and whiskey, inside.”
*730That as the defendant had no license, he arrested him and locked him up.
■The provisions of Ordinance No. 7012 are as follows, viz.:
“ That it shall not be lawful for any one to set up or establish any drinking house, coffee house, beer house, or place where liquors of any kind are sold at retail by the glass, to be there consumed, without having first petitioned to the Mayor and Oity Council,” etc.'
“That any violation of the foregoing ordinance will be punished by a fine,” etc.
The remainder of the ordinance specifies the manner of making petition and that of making protest, and it has no bearing upon the part quoted above, which deals with the penalty when no application is made at all.
There can be no question of the legality and constitutionality of the ordinance. It comes clearly within the police power of the city.
Judgment affirmed.